Ob-1U-18;Ul:1U~M;UOUU & MAAIUKA                                                                        11 ·1 I/   14
            2:19-cv-02153-CSB-EIL # 1          Page 1 of 4                                              E-FILED
                                                                             Tuesday, 11 June, 2019 11:47:50 AM
                                                                                   Clerk, U.S. District Court, ILCD

                                UNITED STATES DISTRICT COURT
                                CENTERAL DISTRICT OF ILLINOIS                            JUN 11 2019
                                  URBANA ILLINOIS DIVISION
                                                                                     CU~Ri~ OF THE COURT
                                                                                   . U.S. DISTRICT COURT
                                                                                 CENTRAL DISTR!CT OF llUNOIS
   Carol Kretzer,                                )                                     Uf~t3!\Xi',. !LL1NO!S
                                                 )
   Plaintiff,                                    )
                                                 )
   vs.                                           )      No. 19-I;;;-   tv-   :i I 5 3
                                                 )
   DECATUR PUBLIC SCHOOL                         )
   DISTRICT# 61                                  )
                                                 )
   Defendant.                                    )


                                        PRO SE COMPLAINT

          NOW COMES the Plaintiff, Carol Kretzer, by herself, and for his COMPLAINT against

   the Defendant DECATUR PUBLIC SCHOOLS DISTRICT#61, respectfully states as follows:


           l. At all times relevant, the Plaintiff was a resident of Macon County, Decatur IL.


          2. The Defendant is the Decatur Public School District#61.


          3. The Pl~intiffwas appointed as a Hearing Interpreter and later transferred as Teaching

                Assistant for the Decatur Public School District#61 from February 4, 2002 through

                December 3, 2018.


          4. The Plaintiff was transferred as a Teaching Assistant with French Academy effective

                from April 20, 2016 and her employment was renewed for the year 2017-18 until she

                was unrelentingly pressurized to resign on December 3, 2018.


          5. The employment offered by the Defendant had a fix salary of $24,470.83, which was

                to be paid in equal monthly installments of$ 2039.24.
Ub-lU-18;02:2u~M;uouu & MAAIUKA                                                                      11 Ill 14
           2:19-cv-02153-CSB-EIL # 1          Page 2 of 4




        6. On December 3, 2017 the Plaintiff was forced to resign from her job by Defendant

             without any reasonable cause.


        7. Plaintiff is an elderly woman, aged 66, who had a temporary disability of chronic

             back pain and hip pain without any serious health repercussion.

        8.   Plaintiff had good reviews for her work through 13 years as an interpreter. Her
                                                                               . I

             appraisal evaluation form had satisfactory reviews from her supervisors for 13 years

             based on which she was transferred to the teaching assistant position at French

             Academy.


        9. During Plaintiff's tenure as a teaching assistant at French Academy she was

             discriminated against due to her age and disability; She occasionally had to use cane

             due to the minor disability of chronic back pain and hip pain while assisting her

             student.


        10. The principal at French Academy saw the Plaintiff using a cane and thereafter

             Plaintiff witnessed other staff members observing her from a distance when she

             assisted her student to class from the school bus.


        11. A short time later the Plaintiff was called in for a meeting for her unsatisfactory

             work. During Plaintiff's first disciplinary meeting she was asked Jo go through the
                                                                                 '
             medical examination and was required to bring a letter from the doctor about whether

             Plaintiff could perform her job. This was because Plaintiff was observed using the

             cane while doing her job few days before.
06-10-19;02:20PM;DODD & MAATUKA                                               ; 1-217-355-0707              # 13/ 14
             2:19-cv-02153-CSB-EIL # 1        Page 3 of 4



         12, During Plaintiff's time at French Academy she was asked about her age and was told

            by the director of human resources on more than one occasion, "isn't it a good time to

            retire?".


         13. Defendant, Deanna Hillman, the human resources director, mentioned an essential

            skill job for which she was well qualified, but she was not offered the job due to her

            age and disability.


         14. On vai;ious occasions Plaintiff was even prevented from lifting her student when

            clearly Plaintiff had the ability to do the task. It is to be noted that refusal to not offer

            the said position was after the discussion between Plaintiff and Defendant about her

            age.


         15. In late November, 2018 the Defendant urged her to resign from her job. Due to the

            disparate treatment, discrimination, and unrelenting pressure Plaintiff faced, Plaintiff

            had to resign from her job despite her ability to do her job without any assistance.

            Plaintiffs last working day was December 3, 2018 and her last paid day was

            December 18, 2018.


         16, Clearly Plaintiff has been subject to disparate treatment and discrimination due to her

            age and disability by the Defendant, as a result of which she has also suffered

            anguish, mental and emotional stress, some of which has resulted in physical pain and

            suffering which was unnecessary.


         17. It is to1be noted that Plaintiff had two more years of employment remaining before

            she would have qualified for actual retirement, had she not been forced to resign from

            the job. After this, Plaintiff had not been employed anywhere else.
06-10-19;02:20PM;DODD &MAATUKA                                                    ;1-217-355-0707             # '14/ 14
              2:19-cv-02153-CSB-EIL # 1                      Page 4 of 4                                         ~I   '   I




                      NOW THEREFORE, the Plaintiff prays this Court enter judgment in favor of the

             Plaintiff and against the Defendant for two years' salary of $48,941, plus reasonable

             attorney's fees, costs of suit, and for such other and further relief as thi~ Court deems just

             and proper




                                                       VERIFICATION

             Under penalties as provided by law pursuant to Section 1-109 of the Code of Civil

  Procedure, the undersigned certifies that the statements set forth in this instrument are true and

  correct, except as to matters therein stated to be on information and belief and as to such matters,

  the undersigned certifies as aforesaid that the undersigned believes the same to be true.




              _-:t.:d!ttfl;it:):0:ot:1.'._ _ _..:.....:__ _ __,· ~




  bfiilut)   PabUF

  Carol Kretzer
  3125 N. Holly Dr
  Decatur, IL 62526
  217-877-3119
